Case: 21-50771      Document: 00516265529           Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 4, 2022
                                   No. 21-50771
                                                                        Lyle W. Cayce
                                 Summary Calendar                            Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Nathan Sergei Myers,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:21-CR-48-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Nathan Sergei Myers was sentenced to 63 months of imprisonment
   after pleading guilty to being a felon in possession of a firearm, in violation of
   18 U.S.C. §§ 922(g)(1) and 924(a)(2). On appeal, he contends that the
   district court clearly erred in applying a four-level enhancement under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50771        Document: 00516265529          Page: 2    Date Filed: 04/04/2022




                                      No. 21-50771


   U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm in connection with a drug
   trafficking offense. Myers argues that there was no evidence of a connection
   between any firearms and the drugs and that the district court erred in
   deferring to the commentary to the Sentencing Guidelines in light of the
   Supreme Court’s decision in Kisor v. Wilkie, 139 S. Ct. 2400 (2019). We need
   not address the effect of Kisor on the Sentencing Guidelines in general or
   Application Note 14(B) of § 2K2.1 in particular because, as discussed below,
   there was sufficient evidence for the district court to find a connection
   between the drugs and the firearms without the presumption of facilitation
   set forth in Application Note 14(B).
          The determination that a firearm was used or possessed in connection
   with another felony offense pursuant to § 2K2.1(b)(6)(B) is a factual
   determination that we review for clear error. United States v. Bass, 996 F.3d
   729, 742 (5th Cir. 2021). There is no clear error if a factual finding is plausible
   in light of the record as a whole. United States v. Huerta, 994 F.3d 711, 714
   (5th Cir. 2021).
          The Sentencing Guidelines provide for a four-level enhancement if a
   defendant “used or possessed any firearm or ammunition in connection with
   another felony offense.” § 2K2.1(b)(6)(B). “[T]he enhancement applies, in
   general, ‘if the firearm or ammunition facilitated, or had the potential of
   facilitating, another felony offense.’” United States v. Alcantar, 733 F.3d 143,
   146 (5th Cir. 2013) (quoting § 2K2.1, comment. (n.14(A))). In determining
   whether possession of a firearm facilitated or had the potential to facilitate a
   felony offense, the facts of the case must demonstrate that the firearm in
   question emboldened the offense or served to protect the contraband. United
   States v. Jeffries, 587 F.3d 690, 695 (5th Cir. 2009). Despite Myers’s
   assertions to the contrary, the record reflects that he was distributing heroin
   and methamphetamine from his residence, a 9mm pistol and a shotgun were
   readily accessible from within his residence, and a confidential informant,



                                           2
Case: 21-50771        Document: 00516265529          Page: 3    Date Filed: 04/04/2022




                                      No. 21-50771


   who later conducted a controlled purchase, advised the police that Myers
   “was also in possession of a small pistol.” Because the determination that
   Myers possessed a firearm in furtherance of a drug trafficking offense is
   plausible in light of the record as a whole, the district court did not clearly err
   in imposing a four-level enhancement under § 2K2.1(b)(6)(B). See Huerta,
   994 F.3d at 714.
          Accordingly, the judgment of the district is AFFIRMED.




                                           3